Name: Regulation (EEC) No 2129/73 of the Commission of 31 July 1973 amending Regulation (EEC) No 2705/71 fixing in respect of oils and fats the maximum tolerances referred to in Article 5 of Regulation (EEC) No 786/69
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 215/34 Official Journal of the European Communities 3 . 8 . 73 REGULATION (EEC) No 2129/73 OF THE COMMISSION of 31 July 1973 amending Regulation (EEC) No 2705/71 fixing in respect of oils and fats the maximum tolerances referred to in Article 5 of Regulation (EEC) No 786/69 tolerances faces some difficulties ; whereas in order to remedy these difficulties the possibility for the Member States to request that the maximum tolerance be fixed at zero should be provided for ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Oils and Fats : HAS ADOPTED THIS REGULATION : Article 1 Article 2a, as follows, shall be added to Regulation (EEC) No 2705/71 : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 786/69 (*) of 22 April 1969 on the financing of inter ­ vention expenditure in respect of the internal market in oils and fats , as last amended by Regulation (EEC) No 2092/70 (2 ), and in particular Article 5 (2) (c) thereof ; Whereas, pursuant to Article 4 of Regulation (EEC) No 786/69 , intervention agencies draw up, in respect of each calendar year and each product for which an intervention price is fixed, an account which is credited with the items mentioned in Article 5 (2) of that Regulation ; whereas these items include the value of quantity losses exceeding the maximum toler ­ ance which is to be fixed ; Whereas Regulation (EEC) No 2705/71 fixing in respect of oils and fats the maximum tolerances referred to in Article 5 of Regulation (EEC) No 786/69 (3) fixed this maximum tolerance ; Whereas, however, taking into account the existing practices in certain Member States as regards stocking it has become apparent that the system of maximum 'Article 2a : By way of derogation form Articles 1 and 2, the maximum tolerance referred to in Article 5 (2) (c) of Regulation (EEC) No 786/69 shall be fixed at zero on application by the Member State concerned which application must be presented within a period of 15 days after the purchase .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 July 1973 . For the Commission The President Frangois-Xavier ORTOLI (') OJ No L 105 , 2 . 5 . 1969 , p . 1 . I 2 ) OJ No L 232, 21 . 10 . 1970 , p . 3 . ( 3 ) O ) No L 280 , 21 . 12 . 1971 , p . 8 .